Mr. Presiding Justice Fitch delivered the opinion of the court. 2. Patents, § 29*—violation 6y licensor of agreement to prosecute infringers. The evidence in an action to recover royalties upon the manufacture of a patented article, held not to show a violation of the licensor’s agreement to vigorously prosecute infringers. 3. Patents, § 29*—granting licenses to another on more favorable terms in violation of agreement. The granting of licenses to manufacture a patented article on more favorable terms than those given the defendant, in violation of the terms of his license, held no defense to an action for royalties, where such licenses were granted with his knowledge and consent.